Citation Nr: 9931006	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a gynecological 
disorder, lymph node swelling, a lower spine disorder, a 
cervical spine disorder, a heart disorder, vision loss, a 
bone disorder, a respiratory disorder, a breast mass, a renal 
disorder, hearing loss, a headache disorder, and a 
psychiatric disorder, claimed as secondary to radiation 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1963 to September 
1966 and from February 1967 to July 1967.  These matters come 
to the Board of Veterans' Appeals (Board) from a June 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO denied entitlement to 
service connection for the claimed disorders.

The Board notes that in her February 1998 claim for service 
connection the veteran asserted that service connection was 
warranted for a gynecological disorder, lymph node swelling, 
a lower spine disorder, a cervical spine disorder, a heart 
disorder, vision loss, a bone disorder, a respiratory 
disorder, a breast mass, a renal disorder, hearing loss, a 
headache disorder, and a psychiatric disorder, all of which 
she attributed to her exposure to radiation while in service.  
In the June 1998 rating decision here on appeal, the RO 
denied entitlement to service connection for dysmenorrhea, 
lymph node swelling, and unspecified conditions including 
"brittle bones," cancer, heart palpations, decrease in 
visual acuity, tension, and fear.  In her July 1998 notice of 
disagreement and her January 1999 substantive appeal the 
veteran expressed disagreement with the denial of her 
"service-connected disability claim" based on radiation 
exposure.  

By interpreting the notice of disagreement and substantive 
appeal in a liberal manner, the Board finds that it was the 
veteran's intent to incorporate all of the claimed disorders 
in her appeal.  E.F. v. Derwinski, 1 Vet. App. 324 (1991) 
(the Board must address all issues reasonably raised from a 
liberal reading of the veteran's pleadings).  The Board also 
finds that although the RO failed to address all of the 
claimed disorders, the veteran's perfected appeal of the June 
1998 decision is sufficient to establish the Board's 
jurisdiction of all of the claimed disorders.  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996) (the veteran can appeal 
the RO's failure to adjudicate an issue).  

The Board has determined, therefore, that all of the issues 
shown on the title page are presently before the Board.  See 
Buckley v. West, 12 Vet. App. 76 (1998) (the Board has 
jurisdiction over all issues that are appropriately 
identified from the radix of the notice of disagreement).  
Although not all of the disorders were included as issues on 
appeal in the statement of the case, additional disorders 
were included in the supplemental statement of the case and 
the relevant law and rationale that was provided to the 
veteran in the statement of the case applies to the remaining 
disorders.  The Board finds that the veteran has had the 
opportunity to submit evidence and informed arguments in 
support of her claims, and that it may proceed to a decision 
pertaining to all of the claimed disorders without prejudice 
to the veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The claims of entitlement to service connection for lymph 
node swelling, a lower spine disorder, a cervical spine 
disorder, a bone disorder, a respiratory disorder, a breast 
mass, a renal disorder, hearing loss, a headache disorder, 
and a psychiatric disorder are not supported by competent 
medical evidence showing that the veteran has the claimed 
disorders, or that the claimed disorders are related to an 
in-service disease or injury.

2.  The claims of entitlement to service connection for a 
gynecological disorder, a heart disorder, and vision loss are 
not supported by competent medical evidence showing that the 
disorders are related to an in-service disease or injury.



CONCLUSION OF LAW

The claims of entitlement to service connection for a 
gynecological disorder, lymph node swelling, a lower spine 
disorder, a cervical spine disorder, a heart disorder, vision 
loss, a bone disorder, a respiratory disorder, a breast mass, 
a renal disorder, hearing loss, a headache disorder, and a 
psychiatric disorder are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that her 
claim is well grounded, VA is under no duty to assist her in 
any further development of the claim.  See Schroeder v. West, 
12 Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify her of the evidence 
needed to support her claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  During a 
September 1999 hearing the veteran testified that she had 
received treatment for a number of the claimed disorders 
beginning in the early 1970s, and that a physician had told 
her that the disorders were related to radiation exposure in 
service.  During the hearing she was instructed to obtain the 
private treatment records commencing in the early 1970s, and 
to obtain an opinion from her physician in writing to the 
effect that the disorders were related to radiation exposure.  
The hearing was held open for 30 days following the 
presentation of testimony for the veteran to obtain the 
requested evidence, but no additional evidence has been 
submitted.  The Board finds, therefore, that VA's duty to 
inform the veteran of the evidence needed to make her claims 
well grounded has been fulfilled.  Beausoleil v. Brown, 8 
Vet. App. 459, 465 (1996) (VA has a duty to notify the 
veteran of the evidence needed to make the claim well 
grounded only if the application is incomplete and VA is on 
notice of the existence of evidence that would make the claim 
well grounded).

The veteran has not indicated the existence of any other 
evidence that, if obtained, would make her claim well 
grounded.  VA has no further obligation, therefore, to notify 
her of the evidence needed to support her claim.  See 
McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board has reviewed the evidence of record and finds that 
the claims of entitlement to service connection for lymph 
node swelling, a lower spine disorder, a cervical spine 
disorder, a bone disorder, a respiratory disorder, a breast 
mass, a renal disorder, hearing loss, a headache disorder, 
and a psychiatric disorder are not well grounded because the 
veteran has not provided any medical evidence showing that 
she has the claimed disabilities, or that her complaints are 
related to an in-service disease or injury, including 
radiation exposure.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (a claim cannot be well grounded in the absence of 
medical evidence showing current disability).  

In a February 1998 statement the veteran reported having been 
exposed to radiation while assigned to a service department 
medical facility in 1964, at which time she participated in 
the care and treatment of female patients undergoing cancer 
treatment with radioactive cobalt.  She stated that she was 
not provided with any protective clothing or equipment to 
shield her from the radiation, and that the radiation 
resulted in numerous health problems.  She claimed to have a 
constant cold and sore throat, low resistance, a 
deterioration of the lower spine, a mass in the right breast, 
lung problems, renal deterioration, loss of hearing, fear and 
anxiety of developing cancer, eye problems, weak and brittle 
bones, pain and stiffness in the neck, and headaches, all of 
which she attributed to the radiation exposure in service.

The veteran's assertions are not probative because she is not 
competent to provide evidence of a medical diagnosis.  
Grottveit, 5 Vet. App. at 93.  Although a December 1990 
hospital summary indicates that she had chronic obstructive 
pulmonary disease, no complaints or clinical findings were 
provided to support the diagnosis and no pulmonary disease 
was shown to exist on subsequent VA treatment records.  None 
of the medical treatment records that she has provided 
indicate that she currently has a medical or psychiatric 
disorder related to the claimed disabilities.  Although the 
service medical records show that she had a cyst in the left 
breast on entering service and that she received treatment 
for tonsillitis, an upper respiratory infection, and 
nervousness, she has not provided any medical evidence 
showing that she has a current disability that is related to 
the in-service complaints.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (the veteran is not entitled to compensation 
based on treatment in service; in the absence of proof of a 
present disability the claim for service connection is not 
valid).  For these reasons the Board has determined that the 
claims of entitlement to service connection for lymph node 
swelling, a lower spine disorder, a cervical spine disorder, 
a bone disorder, a respiratory disorder, a breast mass, a 
renal disorder, hearing loss, a headache disorder, and a 
psychiatric disorder are not well grounded.  Caluza, 7 Vet. 
App. at 506.

The veteran also claims to have eye problems and loss of 
vision, which she attributes to the radiation exposure in 
service.  Her service medical records indicate that she 
received treatment for a corneal abrasion and conjunctivitis 
in service, both of which were shown to be resolved within a 
short period of time and do not constitute evidence of a 
chronic disorder during service.  Savage, 10 Vet. App. 
at 497.  She was also provided corrective lenses due to a 
refractive error.

VA treatment records also show that the veteran was provided 
corrective lenses for refractive error, and make no further 
reference to an eye disorder.  A refractive error is, by 
definition, not subject to service connection because it is 
considered to be a congenital or developmental defect.  
38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  
In the absence of competent medical evidence showing that the 
veteran has an eye or visual problem that is subject to 
service connection, the Board has determined that the claim 
of entitlement to service connection for an eye disorder or 
loss of vision is not well grounded.

The veteran further contends that she had irregular menstrual 
cycles and dysmenorrhea in service due to radiation exposure, 
which resulted in a total hysterectomy in 1994.  The service 
medical records indicate that during both periods of service 
she complained of menstrual cramps and irregular menstrual 
cycles that were treated with medication, but no diagnosis of 
disease resulted from those complaints.  In March 1964 the 
complaints were initially assessed as pelvic inflammatory 
disease, but a gynecological examination revealed no evidence 
consistent with that diagnosis.  In March 1966 she was found 
to have a persistent corpus luteum cyst, which was shown to 
be resolved in June 1966.  Her pelvic examination on 
separation from service in June 1966 was reported to be 
normal.  She was apparently separated from service in July 
1967 due to pregnancy, and she gave birth to a child in 
December 1967.

During a September 1999 hearing she testified that she had 
menstrual problems following her separation from service, 
that she received treatment beginning in the early 1970s for 
irregular menstrual cycles, and that she delayed having her 
symptoms treated because she feared that she had cancer.  VA 
treatment records show that in May 1994 she underwent a total 
hysterectomy and bilateral salpingo-oophorectomy due to 
multiple leiomyomas, adenomyosis, cysts, hyperplasia, and 
metaplasia of the uterus, Fallopian tubes, and ovaries.

None of the veteran's subjective gynecological complaints in 
service resulted in the diagnosis of a chronic gynecological 
disorder.  The corpus luteum cyst was shown to be resolved 
three months after it was diagnosed.  The Board finds, 
therefore, that a chronic gynecological disorder was not 
shown during service.  Savage, 10 Vet. App. at 497.  

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a 
cardiovascular disorder.  A December 1990 private hospital 
summary indicates that she had a five-year history of cardiac 
arrhythmias and palpitations and a history of hypertension, 
for which she received medication.  During the 
hospitalization she was found to have cardiac arrhythmia 
secondary to hypertension and left ventricular hypertrophy.  
She was again hospitalized in June 1992 due to cardiac 
palpitations. 

The medical records provide no etiology for the gynecological 
problems that resulted in the May 1994 surgery, or the 
hypertension and ventricular hypertrophy causing the cardiac 
arrhythmia.  The veteran's assertion that the gynecological 
disorders are related to the complaints shown in the service 
medical records, or that the gynecological problems and her 
heart disorder are related to her reported radiation exposure 
in service is not probative because she is not competent to 
provide evidence of the etiology of a medical disorder.  
Grottveit, 5 Vet. App. at 93.  Although she is competent to 
provide evidence of continuing symptomatology, she is not 
competent to relate that symptomatology to the current 
diagnosis.  See McManaway v. West, No. 97-280, slip op. at 7 
(U.S. Vet. App. Sept. 29, 1999).  In the absence of competent 
medical evidence showing that the gynecological disorders 
that resulted in the May 1994 surgery or the currently 
diagnosed heart disorder are related to an in-service disease 
or injury, the Board has determined that the claims of 
entitlement to service connection for a gynecological 
disorder and a heart disorder are not well grounded.  Wade v. 
West, 11 Vet. App. 302 (1998).


ORDER

The claims of entitlement to service connection for a 
gynecological disorder, lymph node swelling, a lower spine 
disorder, a cervical spine disorder, a heart disorder, 




(continued on next page)

vision loss, a bone disorder, a respiratory disorder, a 
breast mass, a renal disorder, hearing loss, a headache 
disorder, and a psychiatric disorder are denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

